Citation Nr: 0210763	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  98-19 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for arthritis of the hips.

(The issues of entitlement to service connection for 
arthritis of the low back, peripheral vascular disease of the 
right leg with post operative below the knee amputation, and 
knots on the stomach and back near the base of the neck as a 
result of exposure to herbicides will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 until his 
retirement from military service in March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This matter was previously before the Board in July 1999, at 
which time, the Board denied the issue of entitlement to an 
increased evaluation for post-traumatic stress disorder, and 
remanded for further development those issues noted on the 
title page of this decision.

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for 
peripheral vascular disease of the right leg with post 
operative below the knee amputation, and knots on the stomach 
and back near the base of the neck as a result of exposure to 
herbicides pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)). 

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Service connection is in effect for residuals of fracture 
of the right pelvis, evaluated as 10 percent disabling, and 
for postoperative residuals of excision of Baker's cyst of 
the right knee with arthritis, evaluated as 0 percent 
disabling.

3.  Arthritis of the hips is not shown to be clinically 
present.


CONCLUSION OF LAW

Arthritis of the hips was not incurred in or aggravated by 
military service, and is not proximately due to or the result 
of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified 
at 5100, 5103, 5103A, 5107), which applies to all pending 
claims for VA benefits, and which provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  The VCAA is 
applicable to all claims filed on or after the date or 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

With respect to the issue of entitlement to service 
connection for arthritis for the hips and low back, the Board 
finds that the VA has provided the veteran with proper notice 
of the type of evidence, medical and otherwise, necessary in 
order to complete his claim for service connection in the 
July 1998 rating decision, Statement of the Case, and 
Supplemental Statement of the Case, and the September 1999 
letter from the RO to the veteran.  The Board further finds 
that all relevant facts have been properly developed, and 
that all available evidence necessary for an equitable 
resolution of this issue has been identified and obtained by 
the RO.  In support of the veteran's claim, private treatment 
reports, and VA medical examination reports have been 
associated with the claims file.  The veteran has reported no 
other potential sources of medical evidence relative to this 
issue.  Following a review of the record, the Board is not 
aware of any additional evidence which is available in 
connection with the issue under consideration, and concludes 
that all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate this aspect of the 
veteran's appeal.  Accordingly, the Board finds that VA's 
efforts to notify the veteran and to assist him in obtaining 
evidence to substantiate his claim were thorough and 
consistent with the requirements of newly enacted statutory 
and regulatory provisions regarding VA's duty in this regard.  
Quartuccio v. Principi 16 Vet. App. 183 (2002). 

Under pertinent law and VA regulations, service connection 
may be granted for a disability which was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Arthritis may also be presumed to have been incurred during 
active military service if it is manifest to a degree of 10 
percent within the first year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(2002)

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

With respect to this aspect of the veteran's appeal, the 
Board must decide whether the weight of the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event.  However, if the weight of the 
evidence is against the veteran's claim, the claim must be 
denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
(1990).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.

The service medical records are completely negative for any 
complaints or findings diagnostic of arthritis of the hips.  
These records show that the veteran was hospitalized in 
August 1962 after sustaining a non-displaced fracture of the 
right inferior pubic ramus in a parachute jump.  The July 
1973 retirement examination clinically evaluated the 
musculoskeletal system as normal

A VA examination conducted in May 1988 showed no pathological 
findings relative to the hips.  The veteran received 
treatment for various disorders at VA and private facilities 
during 1994 and 1995.

A VA examination was conducted in May 1998.  At that time the 
veteran complained of arthritis of the hips.  The diagnosis 
was bilateral hip pain with normal x-rays.  The examiner 
stated that he was unable to relate this to his old pelvic 
fracture.  

A VA examination of the hips was conducted in March 2000.  In 
the assessment, the examiner indicated that x-ray studies of 
the hips were negative for degenerative joint disease.  The 
VA examiner determined that in the absence of evidence of 
degenerative joint disease involving the right pelvis the 
claimed arthritis of the hips was not shown to be related to 
service-connected disability. 

To summarize, the two recent VA examinations, which included 
x-rays, found no evidence of arthritis of the hips.  
Accordingly, without current clinical evidence showing the 
presence of arthritis of the hips, the Board finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for arthritis of the hips is denied. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



